 

REVOLVING CREDIT NOTE

 

August 31, 2016 $14,000,000.00 Tarrytown, New York

 

FOR VALUE RECEIVED, John Keeler & Co. Inc., a Florida corporation doing business
as Blue Star Foods (“Borrower”), promises to pay to the order of ACF FINCO I LP,
a Delaware limited partnership (“Lender”), at 560 White Plains Road, 4th Floor,
Suite 400, Tarrytown, New York 10591 or at such other place as Lender may from
time to time in writing designate, the principal sum of each Advance made by
Lender to Borrower under that certain Loan and Security Agreement dated on or
about the date hereof between Borrower and Lender (together with all Exhibits
and Schedules thereto, as the same may be subsequently amended, extended,
restated or otherwise modified, the “Loan Agreement”). The aggregate unpaid
principal balance hereof shall not exceed at any time the sum of Fourteen
Million and 00/Dollars ($14,000,000.00). Unless defined herein, capitalized
terms shall have the meanings given such terms in the Loan Agreement.

 

The entire unpaid principal balance of this Revolving Credit Note (this “Note”),
all accrued and unpaid interest thereon, all fees, costs and expenses payable in
connection with the Revolving Credit, and all other sums due hereunder and under
the Loan Documents in connection with the Revolving Credit, shall be due and
payable in cash IN FULL on the Revolving Credit Termination Date.

 

Borrower shall pay interest on the outstanding principal amount of this Note to
Lender until all Obligations with respect to this Note and the Revolving Credit
have been finally and indefeasibly paid to Lender in cash and performed in full.
Interest shall accrue daily on the daily unpaid principal amount of this Note,
and Borrower shall pay interest to Lender monthly in arrears commencing on the
first Banking Day of the calendar month immediately following the Effective Date
and on the first Banking Day of each calendar month thereafter. The principal
balance of this Note shall bear interest at the rate set forth in Section 3.1 of
the Loan Agreement, unless otherwise provided for by the terms of the Loan
Agreement.

 

All repayments or prepayments of principal, all payments of interest and all
payments of fees, costs and expenses payable in connection with the Revolving
Credit shall be made by Borrower, or credited to the account of Borrower by
Lender, pursuant to the terms of the Loan Agreement. Borrower may prepay the
indebtedness evidenced by this Note in whole pursuant to, and subject to, the
applicable provisions of the Loan Agreement and Loan Documents.

 

This is the “Revolving Credit Note” referred to in the Loan Agreement and is
entitled to the benefit of all of the terms and conditions and the security of
all of the security interests and liens granted by Borrower or any other person
to Lender pursuant to the Loan Agreement, all collateral security agreements
executed and/or delivered by Borrower, and all of the other Loan Documents
including, without limitation, supplemental provisions regarding mandatory
and/or optional prepayment rights and premiums.

 

The entire unpaid Obligations and Indebtedness evidenced by this Note shall
become immediately due and payable, without further notice to or demand of
Borrower upon the happening of any Event of Default. After an Event of Default,
Lender shall have all of the rights and remedies available to Lender as set
forth in the Loan Documents, including but not limited to those relating to the
enforcement of this Note and the collection of the Obligations owing in
connection with this Note and the Revolving Credit.

 

The agreements, covenants, Indebtedness, liabilities and Obligations of Borrower
set forth in this Note shall continue to be effective, or be reinstated, as the
case may be, if at any time any payment in respect of the Revolving Credit is
rescinded or must otherwise be restored or returned by Lender by reason of any
bankruptcy, reorganization, arrangement, composition or similar proceeding or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any other Person, or any Property of
Borrower or any other Person, or otherwise, all as though such payment had not
been made.

 



 

   



 

Whenever any payment to be made under this Note shall be stated to be due on a
day other than a Banking Day, such payment shall be made on the next succeeding
Banking Day and such extension of time shall be included in the computation of
any interest then due and payable hereunder.





 



Borrower and all other parties who, at any time, may be liable hereon in any
capacity waive presentment, demand for payment, protest and notice of dishonor
of this Note. This Note and any provision hereof may not be waived, modified,
amended or discharged orally, but only by an agreement in writing which is
signed by the holder and the party or parties against whom enforcement of any
waiver, change, modification, amendment or discharge is sought.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York, as the same may from time to time be in effect,
without regard to principles of conflicts of laws thereof. This Note shall be
binding upon Borrower, its successors and assigns, and shall inure to the
benefit of Lender, its successors and assigns. Lender shall have the right,
without the necessity of any further consent of or other action by Borrower, to
sell, assign, securitize or grant participations in all or a portion of Lender’s
interest in this Note to other financial institutions of Lender’s choice and on
such terms as are acceptable to Lender in Lender’s sole discretion. Borrower
shall not assign, exchange or otherwise hypothecate any Obligations under this
Note or any other rights, liabilities or obligations of Borrower in connection
with this Note, in whole or in part, without the prior written consent of the
Lender, and any attempted assignment, exchange or hypothecation without such
written consent shall be void and be of no effect.

 

[Signature page follows]



 

2

   

 

IN WITNESS WHEREOF, the undersigned has executed this Note on the day and year
first above written.

 

  John Keeler & Co. Inc.         By: /s/ John Keeler   Name: John Keeler  
Title: CEO

 

STATE OF   )         ) SS.:     COUNTY OF   )     

 

On the ___ day of ________________ in the year 2016, before me, the undersigned,
a notary public in and for said state, personally appeared
_________________________, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

      Notary Public

 

[Revolving Credit Note]

 

 

 

 

 